Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the filing 04/29/2022.
Response to Amendment
Applicant has amended claim 8 to resolve the objection established on record.  The objection is now withdrawn in light of the amendment. 
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
Applicant provided own summary of the Office’s position in pages 6-8 of the Remarks. Applicant then alleged that the Examiner did not specify the view hotspot of the invention as either “point”, “field of view”, “user’s gaze”, “target” or “object” in Paine. 
The examiner appreciates Applicant’s effort to provide more insight to the claimed invention,  this argument is however not persuasive.
It in imperative to point out that the term “view hotspot” is rather ambiguous. The claim language of claims 1 and 7 does not provide explicit definition or any elaboration.  The examiner asserts that, due to the ambiguous and vague nature of the term “view hotspot”, it is not reasonable to impose a specific strict interpretation for the limitation in Paine. Therefore, the so-called “view hotspot” is subjected any broadest reasonable interpretation.  In this instance, a view hotspot can be interpreted as any target/point/object/location in the user vision field  that user is directing attention at based on gaze direction.  
Paine in ¶0022 gives several non-limiting examples of what can be considered view hotspots:
“computing device 102 determines the user's gaze target 120 via a gaze detection machine. In particular, the gaze detection machine is configured to determine a point on the near-eye display 104 that intersects with the user's gaze 118. The user's gaze 118 may be directed to any suitable location within the field of view 106 of the near-eye display 104. Moreover, the user's gaze target 120 may be located in any suitable position within the field of view 106 of the near-eye display 104. Further, an operating system of the virtual-reality computing device 102 queries the video game to identify a virtual object that is being visually presented on the near-eye display 104 at the point of intersection (e.g., provide screen coordinate to the video game). The video game returns one or more identifying labels associated with the virtual object to the operating system to determine the gaze target”
Paine in ¶054, 0020 through 0022 indeed discloses identification/tracking of entities that fits into category of a view hotspot. 
Applicant then alleges, Paine does not disclose at least one view hotspot in the field of view corresponding to the identification of the pupil gaze direction. 
This argument is however not persuasive.  Paine soundly discloses “the gaze detection machine is configured to determine a point on the near-eye display 104 that intersects with the user's gaze” per ¶0022. See also Fig 1A, location/spot 120 corresponding to eye gaze direction (lines 118).
Applicant argues Bendale does not disclose a masking block corresponding to object block is generated according to the at least one view hotspot. However, the Office Action merely relied on Bendale to asserts that the generation of a mask block is merely an underlying operation in the process of object identification in image processing. (¶0038, 0039, generate masks for each selected object(s) in the scene, see further discussion in ¶0058, masks are given labels). The examiner asserted the objected identification according to the at least one view hotspot is already disclosed by Paine. Bendale does not need to disclose the entire claim limitation more than what is needed to be incorporated. It is noted for piecemeal analysis/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Other arguments pertaining other claims/references appear to be mere allegation of distinction without further elaborations/evidences. As such they are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine et al. (US 2018/0189354) in view of Bendale (US 2018/00341811)
As to claim 1 and claim 7:
 Paine discloses a method and  an image processing system (¶0086, 0087 system with processor and memory), comprising:  2a processor, configured to divide an object block into an 3image (See ¶0022, Fig. 2A, Fig. 2B, a presentation of one or more objects is presented on a virtual image. For example in 3B, item 312 is segmented from the rest for identification)  ;  4a gaze detector, configured to identify at least one view hotspot in a viewing 5field corresponding to a pupil gaze direction (¶0054, 0020 through 0022,  tracking user’s gaze in a field of view to identify a point that intersect with the user’s gaze in which an object is situated (aka, view hotspot)) ; 
Regarding:
 6wherein, the processor receives the at least one view hotspot and an indicator 7signal, the indicator signal is used to remark the object block, and the processor (8generates a mask block corresponding to the object block) identifies the object according to the at least one 9view hotspot, and the indicator signal determines a label for the object. (¶0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on, and a signal from the user (a query) that indicate what information to be retrieved (i.e. “indicator signal”), wherein the user query is used to determine the kind of labels of the objects to be retrieved. The labels can include name/type/characteristic of the object) 

Paine discloses the object identification in the virtual image as discussed above, however silent on generates a mask block corresponding to the object block.  

However the generation of a mask block is merely an underlying operation in the process of object identification in image processing.
Bendale in a related field of endeavor discloses an object detection system that identifies objects in images, in which the system generate masks (¶0038, 0039, generate masks for each selected object(s) in the scene, see further discussion in ¶0058, masks are given labels).
Nor does Paine discloses the image being an 2D image.
Bendale, however, also discloses the labelling process (annotation) can be applied to 2D visual content (¶0043, the rendering of scene/object can be done in both 2D and 3D settings).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Paine in which objects are recognized also performs generations of mask blocks for the object, and can be done in 2D. As mentioned in Bendale, ¶0039, the mask for an object visually identifies the object by giving it emphasis relative to its surrounding. That is to say the process isolates the object from the background – an essential step for accurately identification, as background pixels might interfere with the content of the object, thus might negatively affect the accuracy of object recognition. 
Claim 7 is directed to a method with steps similar to the step performing by the system above and is rejected by the same reasoning/discussion.

As to claims 2 and 8:
 Paine in view of Bendale discloses all limitations of claim 1/7, wherein the processor generates a 2hotspot map according to the at least one view hotspot, and the processor inputs the 3hotspot map and the two-dimensional image into a convolutional neural network 4(CNN) model to identify the object block of the two-dimensional image. (Paine discloses 0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on. Paine omitted the specifics of how the identifications are done.  Bendale, again, as combined above, discloses the underlying specifics of object identification process, namely the generation of depth maps for object (¶0060), then inputted for classification (annotation) model. ¶0043, model for object recognition can include CNN) 


As to claims 3 and 9:
Paine in view of Bendale discloses all limitations of claim 1/7, wherein the processor applies a 2scene segmentation model to segment the object block into the two-dimensional 3image and to mask the object block. (Paine discloses 0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on. Paine omitted the specifics of how the identifications are done.  Bendale, again, as combined above, discloses the underlying specifics of object identification process, namely the segmentation of region of interest (includes pixels having the objects to be detected) and mask the detected region as describes in ¶0047) 

As to claims 4 and 10: 
Paine in view of Bendale discloses all limitations of claim 1/7, further comprising:  2a controller, configured to transmit the indicator signal to augmented reality 3glasses (¶0018 of Paine, input device to transmit the query signal to the system); wherein the augmented reality glasses display a menu according to the 4indicator signal, and the menu lists a plurality of candidate items; wherein the 5processor regards one of the candidate items in which there is at least one view  hotspot as the label of the mask block. (See Paine, Fig. 1A, 1B, ¶0022, based on the signal, the system outputs a listing of a group of labels with candidate data items of interest, such as name, type, characteristic etc…)

As to claims 5 and 11:
Paine in view of Bendale discloses all limitations of claim 1/7, wherein the processor is further 2 configured to perform a three-dimensional reconstruction of the mask block to 3generate a three-dimensional object. (Paine, ¶0076, 3D rendering. Bendale, ¶0043, 0084, 3D presentation of object/content)

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine et al. (US 2018/0189354) in view of Bendale (US 2018/0341811) in further view Delamont (US 2020/0368616)

As to claim 6:
 Paine in view of Bendale discloses all limitations of claim 1, wherein the gaze detector is 5comprised in augmented reality glasses (¶0016, Fig. 2A of Paine, augmented reality glass); the augmented reality glasses comprise an 6infrared camera (¶0078, infrared camera); and detect a 8user's gaze direction  (¶0021, 0022, gaze tracking) however is silent on  the infrared camera is configured to capture an eyeball image; the 7augmented reality glasses recognize pupil shape from the eyeball image,; the at least one view hotspot in the viewing field corresponding 9to a pupil gaze angle is identified by the user's gaze direction and an image position of 10the augmented reality glasses.

However, the omitted limitation merely describes the basic operations of eye tracking. Delamont in a related field of endeavor discloses a camera is configured to capture an eyeball image; the 7augmented reality glasses recognize pupil shape from the eyeball image; the at least one view hotspot in the viewing field corresponding 9to a pupil gaze angle is identified by the user's gaze direction and an image position of 10the augmented reality glasses. (See ¶0379 through 0379, user’s eyes images are captured by camera. Pupil position, orientation, and shape are obtained. Based on the analysis of such data, determining the gaze focus of the user)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Paine in view of Bendale would perform such known process steps detailed by Delamont in order to achieve the result of determining the gaze focus of the user. As Paine in ¶0021-0022 concerns with providing user with information pertaining the target object of the gaze, it is advantageous to provide correct object information by tracking where the user is gazing. 
Claim 12 is directed to a method with steps similar to the step performing by the system above and is rejected by the same reasoning/discussion as claim 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bleiweiss et al. (US 2017/0278308) - Techniques are provided for image modification and enhancement based on recognition of objects in a scene image. An example system may include an image rendering circuit to render a number of image variations of an object based on a 3D model of the object. The 3D model may be generated by a computer aided design tool or a 3D scanning tool. The system may also include a classifier generation circuit to generate an object recognition classifier based on the rendered image variations. The system may further include an object recognition circuit to recognize the object from an image of a scene containing the object. The recognition is performed by the generated object recognition classifier. The system may still further include an image modification circuit to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645